Appeal from that part of an order of the Supreme Court, made at the Albany County Special Term which denied appellant’s motion for a judgment for arrears in the payment of alimony, and reduced current payments to $15 a week. The solution of the issues involved in these motions was in the sound discretion of the court at Special Term (Civ. Prae. Act, § 1171-b). We may only interfere where it is plainly apparent that such discretion was abused, and in our opinion such an abuse of discretion does not appear from the record herein. Order unanimously affirmed, without costs. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.